Statements by the President
I would like to give you some brief information. This morning, I returned from a two-day official visit to Russia. It was the first visit to this country by a President of the European Parliament for 12 years. In Moscow, I met President Medvedev, the Speaker of the Duma, Boris Gryzlov, the Speaker of the Federation Council, Sergei Mirnov, the Minister for Foreign Affairs and the Energy Minister. We spoke about EU-Russia relations in the context of the Partnership for Modernisation, and also about the negotiations relating to a new agreement between the EU and the Russian Federation. A range of other issues were addressed, including human rights. I also met representatives of civil society organisations, including Memorial, which was awarded the 2009 Sakharov Prize.
As you are aware, during my visit to Moscow, the gas dispute between Belarus and Russia escalated. I expressed my concern to the Russian authorities about the situation and called on the two sides to honour their contractual obligations concerning gas supplies to the European Union. I also pointed out that the relevant agreements between Belarus and Russia should contain appropriate clauses guaranteeing the delivery of gas to the European Union. It is vitally important to us that supplies are guaranteed. In addition, the Council and the Commission are currently analysing the situation, and representatives of those two institutions may possibly be able to give us an up-to-date assessment of the situation during this sitting. In any case, the dispute is ongoing and we are receiving new information every few hours.